

Exhibit 10.5


WILLBROS GROUP, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT




THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made and entered
into effective as of the ____ day of __________, 200__ ("Effective Date"), by
and between WILLBROS GROUP, INC., a Delaware corporation (the "Company"), and
__________________________, an individual ("Employee").


WITNESSETH:


WHEREAS, the Board of Directors of the Company (the "Board") has adopted the
Willbros Group, Inc. 1996 Stock Plan, as amended (the "Plan"), for the purpose
of encouraging key employees of the Company and its Subsidiaries (as defined in
the Plan) to acquire stock ownership in the Company and to continue in the
employ of the Company and its Subsidiaries; and


WHEREAS, __________________________ is a key employee of the Company or a
Subsidiary, and the committee of the Board which administers the Plan (the
"Committee") desires to grant to Employee a non-qualified stock option under the
Plan;


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto hereby agree as follows:


1.           GRANT OF OPTION.   The Company hereby grants to Employee the right
and option to purchase from the Company, during the periods and on the terms and
conditions hereinafter set forth, an aggregate of __________ shares of its
common stock, par value $.05 per share ("Share" or "Shares"), at a price of
$______ per share, being the Fair Market Value (as defined in the Plan) of a
Share on the Effective Date (hereinafter, the "Option").


2.           EXERCISE PERIODS.   Subject to the terms of this Agreement, the
Option shall become exercisable, in whole or in part, only at the times and
during the periods and for the number of Shares set forth below:


(a)           On or after ______________, but no later than ______________,
________ Shares;


(b)           On or after______________, but no later than ______________,
________ Shares;


(c)           On or after______________, but no later than ______________,
________ Shares; and


(d)           On or after______________, but no later than ______________,
________ Shares.


Provided, however, notwithstanding the above exercise periods, each vesting date
of the Option set forth above shall be accelerated one year for each incremental
$______ that the average of the daily closing sales prices of a share of common
stock of the Company on the New York Stock Exchange over a period of 60
consecutive trading days exceeds $______ per share during the term of the
Option.  Provided further, notwithstanding the above exercise periods, the
Option may become fully exercisable immediately under certain circumstances set
forth in the Plan.


3.           EXERCISE OF OPTION.   That portion of the Option which is
exercisable may be exercised, in whole or in part, by Employee only so long as
Employee remains, on or after the Effective Date, continuously in the employ of
the Company or any of its Subsidiaries except as otherwise provided by this
Agreement.  At the time of exercise, Employee shall deliver to the Company a
written notice duly signed by Employee stating the number of Shares as to which
the Option is being exercised at that time, together with payment for the full
exercise price of the Option with respect to said Shares  (a) in cash (or
certified or bank cashier's check payable to the order of the Company); (b) by
delivery of shares of common stock of the Company then owned by Employee (such
shares being valued at their Fair Market Value at the time of such exercise);
(c) by withholding by the Company of Shares from the Shares issuable upon such
exercise (such withheld Shares being valued at their Fair Market Value at the
time of such exercise); (d) in the discretion of the Committee, by delivery of
properly executed irrevocable instructions to a securities broker (or, in the
case of pledges, lender) to (i) sell Shares subject to the Option and to deliver
promptly to the Company a sufficient portion of the proceeds of such sale
transaction on behalf of Employee to pay the exercise price of said Shares or
(ii) pledge Shares subject to the Option to a margin account maintained with
such broker or lender, as security for a loan, and such broker or lender,
pursuant to irrevocable instructions, delivers to the Company a sufficient
portion of the loan proceeds to pay the exercise price of said Shares; (e) by a
combination of such methods; or (f) by other means that the Committee deems
appropriate; plus, in each case, any applicable withholding tax thereon,
whereupon certificates therefor will be issued to Employee.  The minimum number
of Shares which may be purchased at any time by exercise of the Option is 100
Shares unless the number purchased is the total number purchasable under the
Option at that time.  The Option shall not be exercisable with respect to
fractions of a Share.  No exercise or failure to exercise as to a portion of the
Shares shall preclude a later exercise or exercises as to additional portions.

 
 

--------------------------------------------------------------------------------

 

4.           EMPLOYMENT.   Nothing contained in this Agreement shall confer upon
Employee any right to continue in the employ of the Company or any of its
Subsidiaries or interfere in any way with the right of the Company or any
Subsidiary to terminate Employee's employment at any time with or without
cause.  A leave of absence approved by the Company or any Subsidiary shall not
be deemed an interruption of continuous employment under the Plan or this
Agreement.


5.           THE PLAN AND AMENDMENTS.   This Agreement shall be subject to the
terms and conditions of the Plan as presently constituted and as may be amended
hereafter from time to time, including the discretion therein provided to the
Committee.  Except as may be otherwise provided by the Plan, amendments to the
Plan shall constitute amendments to this Agreement and shall be incorporated
herein without the execution of any amendment or supplement hereto by the
parties.  The parties further agree to any amendment of this Agreement, without
the execution of any amendment or supplement, upon notice from the Company to
Employee that the terms and conditions of this Agreement shall be amended to
conform to any formal guidelines published by the Secretary of the Treasury of
the United States or his or her delegate prescribing the requirements for
non-qualified stock options.


6.           STOCKHOLDER RIGHTS PRIOR TO EXERCISE OF OPTIONS.   Neither Employee
nor any of Employee's heirs, legal representatives or beneficiaries shall be
deemed to have any rights as a stockholder of the Company with respect to any
Shares covered by the Option until the date of the issuance by the Company of a
certificate to Employee for such Shares.


7.           RIGHTS IN EVENT OF TERMINATION OF EMPLOYMENT.


(a)           In the event of the death of Employee while in the employ of the
Company or any of its Subsidiaries, Employee's estate or beneficiaries shall
have a period up to the later of one year after Employee's death or 10 years
after the date hereof within which to exercise the Option, to the extent
Employee could have exercised the Option at the date of Employee's death, unless
the Committee, in its sole discretion, extends such period.  The Option, to the
extent not exercised during such period, shall terminate upon the expiration of
such period.


(b)           In the event of Employee's termination of employment with the
Company and its Subsidiaries by reason of Employee's Disability (as defined in
the Plan), Employee, or Employee's guardian or legal representative, shall have
a period up to the later of one year after commencement of Employee's Disability
or 10 years after the date hereof within which to exercise the Option, to the
extent Employee could have exercised the Option at the date of commencement of
Employee's Disability, unless the Committee, in its sole discretion, extends
such period.  The Option, to the extent not exercised during such period, shall
terminate upon the expiration of such period.


(c)           In the event of termination of Employee's employment with the
Company and its Subsidiaries for any reason other than death or Disability, as
described in paragraphs (a) or (b) of this Section 7, Employee shall have a
period of up to two and one-half months from the date of termination of
employment (but not beyond 10 years after the date hereof) within which to
exercise the Option, to the extent Employee could have exercised the Option at
the date of Employee's termination of employment.  The Option, to the extent not
exercised during such period, shall terminate upon expiration of such period.

 
 

--------------------------------------------------------------------------------

 

8.           SHARES RESERVED; TAXES.   The Company shall at all times during the
term of the Option reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement.  The Company shall pay
all original issue taxes with respect to the issue of Shares pursuant hereto and
all other fees and expenses necessarily incurred in connection therewith.


9.           INVESTMENT REPRESENTATION.   Employee represents to the Company and
agrees that if Employee exercises the Option, in whole or in part, at a time
when there is not in effect under the United States Securities Act of 1933, as
amended, a registration statement relating to the Shares issuable upon exercise
hereof and available for delivery a prospectus meeting the requirements of
Section 10 of said Act, Employee will acquire such Shares upon such exercise for
the purpose of investment and not with a view to their resale or distribution
and that, upon each such exercise of the Option, Employee will furnish to the
Company a written statement to such effect, satisfactory to the Company in form
and substance.  Such written agreement shall also state that such Shares shall
not be transferred except pursuant to an effective registration statement under
said Act or in accordance with an exemption from registration thereunder.  The
certificates issued for all Shares issued hereunder shall bear the following
legend if a registration statement relating to the Shares issuable upon exercise
hereof is not in effect at the time of exercise of the Option:


The securities evidenced by this certificate have not been registered under the
U.S. Securities Act of 1933 or any other securities laws.  These securities have
been acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such sale or
transfer is exempt from registration under such acts and laws.


10.           PAYMENT OF WITHHOLDING TAX.   Upon exercise by Employee of the
Option, the Company shall have the right to deduct from any cash amounts
otherwise payable to Employee any amounts required to satisfy all tax
withholding requirements imposed upon such exercise under applicable federal,
state, local or other laws.  Alternatively, to satisfy any such withholding
requirements, the Company may, at the request of Employee, but shall not be
required to (a) withhold from the number of Shares to be issued that number of
Shares (based on the Fair Market Value of the Shares at the time of such
exercise) necessary to satisfy such tax withholding requirements or (b) accept
delivery from Employee of shares of common stock of the Company then owned by
Employee (such shares being valued at their Fair Market Value at the time of
such exercise) as is sufficient to satisfy such tax withholding requirements.

 
 

--------------------------------------------------------------------------------

 



11.  NO TRANSFERABILITY; LIMITED EXCEPTIONS TO TRANSFER RESTRICTIONS.


(a)           Unless otherwise expressly provided in this Section 11, the Option
shall not be transferable.


(b)           All or a portion of the Option may be transferred by Employee to
(i) the spouse, children, stepchildren or grandchildren of Employee ("Immediate
Family Members"), (ii) a trust or trusts for the benefit of Employee and/or
Immediate Family Members, (iii) an entity or entities whose beneficiaries or
beneficial owners are Employee and/or Immediate Family Members, or (iv) such
other persons or entities as may be approved by the Committee, in its sole
discretion; provided, that, in each case, subsequent transfers of such
transferred Option shall be prohibited except for transfers to the transferees
described in this paragraph (b) or by will or the laws of descent and
distribution.  Following transfer, any such Option shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer; provided, that, for purposes of Sections 3, 6, 7, 9 and 12 hereof, the
term "Employee" shall be deemed to refer to the transferee except for the events
of termination of employment and other employment aspects of said Sections
relating to Employee which shall continue to refer to Employee.  The events of
termination of employment of Section 7 shall continue to be applied with respect
to Employee, following which the Option shall be exercisable by the transferee
only to the extent, and for the periods specified in Section 7.  Employee shall
remain subject to any withholding taxes incurred upon exercise by transferee of
a transferred Option.


(c)           The transfer restrictions set forth in paragraph (a) of this
Section 11 shall not apply to:


(i)          transfers to the Company;


(ii)         the designation of a beneficiary to receive benefits in the event
of Employee's death or, if Employee has died, transfers to Employee's
beneficiary, or, in the absence of a validly designated beneficiary, transfers
by will or the laws of descent and distribution;


(iii)        transfers pursuant to a domestic relations order; or


(iv)        if Employee has suffered a Disability, permitted transfers on behalf
of Employee by Employee's guardian or legal representative.


12.           NOTICES.   All notices required or permitted to be given pursuant
to this Agreement shall be in writing and delivered by hand, telegram or mail,
addressed as follows:



 
If to the Company:
Dennis G. Berryhill
   
Corporate Secretary
   
4400 Post Oak Parkway, Suite 1000
   
Houston, Texas  77027
       
If to Employee:
The address for Employee set forth on the
   
records of the Company or a Subsidiary



Each notice shall be deemed to have been given on the date it is received.  Such
addresses may be changed by notice given by the party making such change
delivered to the other party hereto.


13.           BINDING AGREEMENT.   This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
legal representatives, beneficiaries, successors and assigns.


14.           GOVERNING LAW.   This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.


IN WITNESS WHEREOF, Employee has executed this Agreement, and the Company has
caused this Agreement to be executed by its duly authorized officer, effective
as of the day and year first above written.

 
 

--------------------------------------------------------------------------------

 

"Company"


WILLBROS GROUP, INC.




By:______________________________________
Name:________________________________
Title:__________________________________






"Employee"






__________________________________________
Name:_____________________________________

 
 

--------------------------------------------------------------------------------

 
